
	

113 HR 131 IH: Financial Crisis Criminal Investigation Act
U.S. House of Representatives
2013-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 131
		IN THE HOUSE OF REPRESENTATIVES
		
			January 3, 2013
			Ms. Kaptur introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the
			 Committee on Financial
			 Services, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To provide additional resources for Federal
		  investigations and prosecutions of crimes related to the 2008 Financial Crisis,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Financial Crisis Criminal
			 Investigation Act.
		2.FindingsCongress finds the following:
			(1)The Federal Bureau
			 of Investigation (FBI) has testified that today’s financial crisis
			 dwarves the S&L crisis as financial institutions have reduced their assets
			 by more than $1 trillion related to the current global financial crisis
			 compared to the estimated $160 million lost during the S&L crisis.
			 (Testimony by Mr. John Pistole, Deputy Director of the Federal Bureau of
			 Investigation of the United States Department of Justice before the U.S. Senate
			 Committee on the Judiciary, February 11, 2009).
			(2)The FBI has
			 testified that mortgage fraud was such a major contributor to the current
			 global financial crisis that: it would be irresponsible to neglect
			 mortgage fraud’s impact on the U.S. housing and financial
			 markets.
			(3)In the late 1980s
			 and early 1990s, the United States experienced a similar financial crisis with
			 the collapse of the Savings and Loan institutions. Again, according to Deputy
			 Director Pistole, the Department of Justice (DOJ), [and more
			 specifically the FBI], were provided a number of tools through the Financial
			 Institutions Reform, Recovery and Enforcement Act of 1989 (FIRREA) and Crime
			 Control Act of 1990 (CCA) to combat the aforementioned crisis. As stated in
			 Senate Bill 331 dated January 27, 2009, in the wake of the Savings and
			 Loan crisis of the 1980s, a series of strike forces based in 27 cities was
			 staffed with 1,000 FBI agents and forensic experts and dozens of Federal
			 prosecutors..
			(4)Fraud also played a decisive role in the
			 Savings and Loan crisis. The FBI and Justice Department made prosecuting those
			 elite frauds among its highest priorities. This took a massive commitment of
			 FBI resources, but it produced the most successful prosecution of an epidemic
			 of elite fraud in history—over 1,000 priority felony convictions
			 of senior insiders, according to Professor William K. Black in his book
			 The Best Way to Rob a Bank is to Own One.
			(5)However, the FBI, because of its crippling
			 personnel limitations, has been unable to assign sufficient FBI agents assigned
			 to investigate the current global financial crisis. The FBI identified the
			 mortgage fraud epidemic in congressional testimony in September
			 2004. It had so few white-collar crime specialists available, however, that it
			 was able to assign only 120 special agents to mortgage fraud cases—less than
			 one-eighth the agents it found essential to respond adequately to the huge, but
			 far smaller, Savings and Loan crisis.
			(6)Given the
			 magnitude of the financial crisis of 2008 and the resulting losses and billions
			 of taxpayer dollars spent to keep the financial system from collapsing, the FBI
			 should have no less than 1,000 agents to address corporate, securities, and
			 mortgage fraud located across the country, and, in addition, more forensic
			 experts and Federal prosecutors to uncover the crimes committed and bring the
			 perpetrators to justice.
			(7)This authorization
			 is expected to bring the FBI and prosecutorial staffing to the necessary levels
			 to investigate complex financial crimes and prosecute those who have committed
			 these crimes.
			3.Allowable use of
			 fundsThe funds authorized in
			 this Act shall be used for the following:
			(1)The hiring of additional employees,
			 including the hiring of 1,000 FBI agents and, in addition, a sufficient number
			 of forensic experts, by the Director of the Federal Bureau of Investigation in
			 the Department of Justice to investigate corporate, securities, and mortgage
			 fraud, and associated violations of the law relating to the United States
			 financial markets.
			(2)The hiring of
			 additional employees by the Attorney General of the Department of Justice to
			 prosecute violations of the laws relating to the United States financial
			 markets.
			(3)The hiring of
			 additional employees by the Chair of the Securities and Exchange Commission
			 Division of Enforcement to investigate and prosecute violations of the law
			 relating to United States financial markets.
			4.AuthorizationsThere are authorized to be appropriated to
			 carry out this Act such sums as necessary for fiscal year 2013, fiscal year
			 2014, fiscal year 2015, and fiscal year 2016. Such sums shall be available
			 until obligated.
		
